TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2022



                                      NO. 03-21-00294-CV


 Texas Telephone Association and Texas Statewide Telephone Cooperative, Inc., and Their
   Participating Members; Windstream Services, LLC; Texas Windstream, LLC (d/b/a
   Windstream Communications); Windstream Communications Kerrville, LLC (d/b/a
     Windstream Communications); Valor Telecommunications of Texas, LLC (d/b/a
    Windstream Communications Southwest); Windstream Sugar Land LLC; Central
 Telephone Company of Texas, Inc. (d/b/a CenturyLink); CenturyTel of Lake Dallas, Inc.
(d/b/a CenturyLink); CenturyTel of Port Aransas, Inc. (d/b/a CenturyLink); CenturyTel of
   San Marcos, Inc. (d/b/a CenturyLink); and United Telephone Company of Texas, Inc.
                             (d/b/a CenturyLink), Appellants

                                              v.

     Public Utility Commission of Texas; Peter Lake, Chairman; Will McAdams,
Commissioner; Lori Cobos, Commissioner; And Jimmy Glotfelty, Commissioner, Each in
   His or Her Official Capacity at the Public Utility Commission of Texas, Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
           AFFRIMED IN PART, REVERSED AND RENDERED IN PART,
                   REVERSED AND REMANDED IN PART
                       OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 7, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. The Court reverses the trial court’s judgment in part and renders judgment as

the trial court should have as follows:
       (1) Pursuant to the Uniform Declaratory Judgments Act (UDJA), 1 the Court declares that
           the Commissioners are acting ultra vires by (i) not fully funding TUSF,
           (ii) implementing a hierarchy of funding among TUSF programs and enforcing the
           December 17, 2020 Contract Amendment, and (iii) failing to fully pay all
           disbursements required by PURA and the Commission’s existing TUSF orders and
           commitments.

       (2) Pursuant to the Administrative Procedures Act (APA) 2—particularly Tex. Gov’t
           Code § 2001.038(a)—the Court declares:

               (a) the Commission’s June 2020 decision to not fully fund TUSF and to initiate
                   the creation of a hierarchy of funding among TUSF programs is void and

               (b) the December 2020 Contract Amendment is void.

       (3) The Court permanently enjoins the following:

               (a) the Commissioners from not fully funding TUSF as required by statute and
                   from failing to fully pay all disbursements required by PURA and the
                   Commission’s existing TUSF orders and commitments, and

               (b) the Commission and the Commissioners from enforcing the December 2020
                   Contract Amendment.


Further, the Court reverses the dismissal of the Appellants’ request for a writ of mandamus based

on their ultra vires claims. On remand, the trial court shall issue a writ of mandamus ordering

the Commissioners to take immediate action to fulfill their duties imposed by law to fully fund

all TUSF programs and to make all disbursements required by PURA and the Commission’s

existing TUSF orders and commitments. 3         The Court also reverses the dismissal of the

Appellants’ regulatory-takings claim and renders judgment granting their summary-judgment as

to this claim. The Court remands to the trial court the Appellants’ regulatory-takings claim for a

       1Tex. Civ. Prac. & Rem. Code §§ 37.001-37.011.
       2Tex. Gov’t Code §§ 2001.001-.903.
      3 See Tex. Gov’t Code § 22.221 (establishing power of courts of appeals to issue writs of

mandamus against certain judges); id. § 24.011 (establishing district courts’ power to grant writs
of mandamus).
determination of the actual damages and the Appellants’ claim for attorneys’ fees under

the UDJA.

              The Court affirms the trial court’s dismissal of the Rural Providers’ request for

mandamus relief in connection with their APA-rulemaking claim.

              The appellees shall pay all costs relating to this appeal, both in this Court and in

the court below.